DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-27 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Casper et al (US20120284436) hereinafter Casper in view of Garbin et al (US20200151550) hereinafter Garbin.

As to claim 1, Casper discloses a memory system, comprising: a controller die coupled to a substrate, the controller die including a buffer (Fig. 1, and buffer 120, para. 0023),
the including a host interface and a die stack interface, wherein the host interface includes at least one channel, and the die stack interface includes two or more sub- channels (Fig. 1 and para. 0024);
a stack of dies supported by the substrate and coupled to the two or more sub-channels (Fig. 2 showing memory stack, para.0030);
control logic reallocating the connections for the at least one channel to at least two sub-channels (Fig. 5, and para. 0057);
Casper does not explicit disclose and one or more neuromorphic layers logically coupled between one or more dies in the stack of dies and the host interface.
Garbin teaches as illustrated in Fig. 4 a neuromorphic layer (para. 0069).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claim 14, Casper discloses a memory system, comprising: a controller die coupled to a substrate, the controller die including a buffer, the buffer including a host interface (Fig. 1, and para. 0023) and a die stack interface, wherein the host interface includes at least one channel, and the die stack interface includes two or more sub-channels (Fig. 1, and para. 0024); a stack of dies supported by the substrate and coupled to the two or more sub-channels (Fig. 2 showing memory stack, para.0030);
control logic reallocating the connections for the at least one channel to at least two sub-channels (Fig. 5, and para. 0057);
Garbin teaches as illustrated in Fig. 4 a neuromorphic layer (para. 0069).
and logic in the controller die to program one or more neuromorphic weights into the one or more neuromorphic layers (para. 0053).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claims 2, and 15, Garbin discloses the memory system, wherein the one or more neuromorphic layers are physically located within the controller die (Fig. 6, and para.0072). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claims 3, and 16, Garbin discloses the memory system, wherein the buffer is configured to control data speed to the one or more neuromorphic layers (Fig. 6, and para. 0072). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claims 4, and 17, Casper discloses the memory system further including circuitry in the controller die, configured to operate the host interface at a first data speed, and to operate the die stack interface at a second data speed, slower than the first data speed (Fig. 1, and para. 0028).

As to claim 5, Garbin discloses the memory system, wherein the one or more neuromorphic layers include digital neuromorphic layers (Fig. 6 with layer selector, para. 0072). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claim 8, Casper discloses the memory system, wherein the stack of dies include DRAM dies (para. 0099).

As to claim 11, Casper discloses the memory system, wherein the substrate is a motherboard (Fig. 1, element 118, and para. 0104).

As to claim 12, Casper discloses the memory system, wherein the substrate is a dual in line memory (DIMM) substrate (para. 0025).

As to claim 13, Casper discloses the memory system, wherein the substrate is an intermediate substrate coupled to a motherboard (para.0056).
As to claim 18, Garbin discloses the memory system, wherein the one or more neuromorphic layers includes multiple layers in a single die (Fig. 6, and para. 0072). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claim 19, Garbin discloses the memory system, wherein the one or more neuromorphic layers includes multiple layers in multiple dies (Fig. 8, and paras. 0075). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claim 20, Casper discloses the memory system, wherein the stack of dies supported by the substrate include one or more wire bond connections to the substrate (Fig. 4B, and para. 0049).

As to claim 21, Casper discloses the memory system, wherein the stack of dies supported by the substrate include one or more through silicon via (TSV) connections to the substrate (Fig. 4a, and para. 0053).

As to claim 22, Garbin discloses the memory system, wherein the one or more neuromorphic layers includes from 30 to 100 neuromorphic layers (para. 0069).

As to claim 23, Casper discloses the memory system, wherein multiple die stacks are included on a dual in line memory (DIMM) substrate (Fig. 4C, and para. 0056).

As to claim 24, Casper discloses the memory system, wherein each die stack in the multiple die stacks is associated with a separate controller die (Fig. 5, with multiple embodiments that would encompass this configuration, para. 0060).

As to claim 25, Casper discloses a method, comprising training a neuromorphic device that is located in a memory device (Fig. 5, and paras. 0063, 0064);
transferring data from one or more dies in a die stack in the memory system at a first data speed (Fig. 7, and paras. 0078- 0081 where data is sent to buffer); locally processing the data from the die stack (para. 0083); transferring the processed data to a host device through a buffer located in the memory system wherein the buffer is configured to provide a second data speed faster than the first data speed (Fig. 7, and para. 0084 as link can comprise multiple lines). 
Garbin teaches the memory system, wherein the one or more neuromorphic layers includes multiple layers in multiple dies (Fig. 8, and paras. 0075). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

As to claim 26, Garbin discloses the method, wherein transferring data from one or more dies in a die stack in the memory system to the neuromorphic device includes transferring data from one or more dies to a neuromorphic device located within the die stack (Fig. 6, and para. 0072). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

 As to claim 27, Garbin discloses the method, wherein transferring data from one or more dies in a die stack in the memory system to the neuromorphic device includes transferring data from the one or more dies to a controller die that includes both the neuromorphic device and the buffer (Fiig.6. and para. 0073). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use as the system network between system modules, (para. 0007).

 Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Moraitis et al (US20210073616), hereinafter Moraitis

As to claim 6, Casper/Garbin does not explicitly disclose the memory system wherein the one or more neuromorphic layers include analog multiply accumulator (MAC) neuromorphic layers. Moraitis teaches wherein the one or more neuromorphic layers include analog multiply accumulator (MAC) neuromorphic layers (para. 0085). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the circuitry of Moraitis in the system of Casper/Garbin to support the computing memory needs (para. 0007).

 As to claim 7, Moraitis discloses the memory system, wherein the one or more neuromorphic layers include both digital and analog portions (para. 0085). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the circuitry of Moraitis in the system of Casper/Garbin to support the computing memory needs (para. 0007). 

As to claim 9, Moraitis discloses the memory system, wherein the one or more neuromorphic layers include phase change cells (para. 0085). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the circuitry of Moraitis in the system of Casper/Garbin to support the computing memory needs (para. 0007).

 As to claim 10, Moraitis discloses the memory system, wherein the one or more neuromorphic layers include memristor cells (para. 0085). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the circuitry of Moraitis in the system of Casper/Garbin to support the computing memory needs (para. 0007).





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184  


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184